PER CURIAM:
Sandley Dacier, a native and citizen of Haiti, petitions for review of an order of the Board of Immigration Appeals (“Board”) dismissing his appeal from the immigration judge’s decision on the ground that Dacier waived his right to appeal. Based on our review of the record, we agree that Dacier’s waiver was knowing and voluntary. We therefore deny the petition for review for the reasons stated by the Board. See In re: Dacier (B.I.A. May 6, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.